Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20070189575 A1), in view of Shau (US 20080037814 A1).
Regarding Claim 1, Sato teaches:  A speaker (Fig. 7), comprising: a vibration system including a diaphragm (3, 4) and a voice coil for driving the diaphragm to vibrate (voice coil 9); a magnetic circuit system located below the vibration system, including a magnetic yoke (5) and a magnet positioned on a bottom wall of the magnetic yoke (6, 7). Sato does not teach: a damping layer positioned on the bottom wall right below the voice coil, wherein the voice coil strikes the damping layer when the voice coil vibrates exceedingly. Sato teaches, in ¶ [0012], “In recent years, the amplitude of the voice coil 9 has been increasing in order to provide high sound quality and high sound pressure. On the other hand, thinner speaker units have been desired as electronic devices have been made thinner. However, with the conventional speaker unit shown in FIG. 5, if a distance D' from the outer surface of the bottom 50 of the yoke 5 to the top end of the frame body 2 is made thinner with the cylinder 51 of the yoke 5 and the coil core 92 of the voice coil 9 having smaller height dimensions, the distance between the lead wires 90, 90 and the yoke 5 is narrower as shown in FIG. 7. This has caused a problem in that, if the voice coil 9 vibrates at an amplitude exceeding the prescribed maximum amplitude, the lead wires 90, 90 collide with the end face 53 of the yoke 5 to cause short circuit between the yoke 5 and the voice coil 9. On the other hand, there has been another problem in that a smaller prescribed maximum amplitude of the voice coil 9 could not provide high sound quality and high sound pressure.” Thus Sato is concerned with how to counteract the voice coil contacting the yoke of a loudspeaker. In a related field, Shau teaches to provide a stopper 526 (Fig. 5(b)) on a magnet (114) of a speaker. This cushion stopper (526) is made of momentum absorbing materials such as spongy fibers so that the coil (115) will stop upon contacting the stopper (526). This stopper (526) limits the downward motion of the diaphragm (110) to provide SAF mechanism for reducing inertia distortion of the speaker (¶ [0028]). Therefore, in order to not only limit downward motion of the diaphragm and to also prevent shorting out of the voice coil to the yoke of Sato, it would have been obvious to a person of ordinary skill in the art prior to the 
Regarding Claim 2, Sato, in view of Shau, teaches: wherein the damping layer extends from the bottom wall toward the diaphragm (as modified, cushioned stopper would extend from the yoke 5 toward the diaphragm 3,4).
Regarding Claim 3, Sato, in view of Shau, teaches: wherein a projection of the voice coil along a vibration direction of the voice coil locates completely within the damping layer (as modified the cushioned stopper would overlap the voice coil and bobbin as claimed).
Regarding Claim 4, Sato, in view of Shau, does not specifically teach: wherein the bottom wall forms a recess for receiving the damping layer therein. However, it would have been obvious to provide a recess for receiving of the cushioned stopper as doing so would allow for ease of assembly and to ensure the cushioned stopper does not shift during operation of the speaker.
Regarding Claim 5, Sato, in view of Shau, teaches: wherein the diaphragm includes a dome and a suspension supporting the dome (3, 4 of Sato).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20070189575 A1), in view of Shau (US 20080037814 A1) and in further view of Ishihara (US PGPub 2007/0217645 (‘645)).

	Regarding claim 6, the combination of Sato and Shau remains as applied, above.
	The combination of Sato and Shau does not explicitly teach “a stiffness plate connecting the dome.”
	In the same field of endeavor, Ishihara teaches a stiffness plate connecting the dome (‘645 Fig. 2 #13) for the benefit of suppressing undesired resonance in the diaphragm.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the stiffness plate as taught by Ishihara with the diaphragm taught by the combination of Sato and Shau for the benefit of suppressing undesired resonance in the diaphragm.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW A EASON whose telephone number is (571)270-7230.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW A EASON/Primary Examiner, Art Unit 2651